WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

               Plaintiffs,
                                                           C.A. No. 4:18-cv-00469-ALM
       v.
                                                           JURY TRIAL DEMANDED
SEATTLE SPINCO. INC. ET AL.,

               Defendants.




                                       [PROPOSED] ORDER

Upon consideration of the parties’ Joint Motion to Amend the Scheduling Order (Dkt. No. 207),

it is hereby ORDERED that the deadlines established in Scheduling Order (Dkt. No. 111) are

hereby reset as follows:


  September 3, 2020          Parties with burden of proof to designate Expert Witnesses other
                             than claims construction experts and provide their expert witness
                             reports, to include for ALL experts all information set out in Rule
                             26(2)(B).
  September 25, 2020         Parties designate expert witnesses on issues for which the parties
                             do not bear the burden of proof, and provide their expert witness
                             report, to include for ALL experts all information set out in Rule
                             26(2)(B).

                             Objections to any expert, including Daubert motions, shall be filed
                             within 3 weeks of the Expert Report disclosure. Such objections
                             and motions are limited to ten pages.
    October 2, 2020          Mediation Deadline
    October 2, 2020          Discovery Deadline. All discovery must be served in time to be
                             completed by this date.
    October 9, 2020          Deadline to file dispositive motions and any other motions that may
                             require a hearing. Regardless of how many dispositive motions a
                   party files, each party is limited to a total of sixty pages for such
                   motions. Each individual motion shall comply with Local Rules
                   CV-7.

                   Responses to motions due in accordance with Local Rule CV-7(e).
January 8, 2021    Notice of intent to offer certified records.
January 8, 2021    Counsel and unrepresented parties are each responsible for
                   contacting opposing counsel and unrepresented parties to determine
                   how they will prepare the Joint Final Pretrial Order (See
                   www.txed.uscourts.gov) and Proposed Jury Instructions and
                   Verdict Form (or Proposed Findings of Fact and Conclusions of
                   Law in nonjury cases).
January 15, 2021   Motions in limine due.

                   File Joint Final Pretrial Order (See www.txed.uscourts.gov).
                   Exchange Exhibits and deliver copies to the court. At this date, all
                   that is required to be submitted to the court is a hyperlinked exhibit
                   list on disk (2 copies) and no hard copies.

                   If Parties will be requesting daily copy of the transcript during trial,
                   they must notify the Court’s court reporter, Jan Mason, at
                   Jan_Mason@txed.uscourts.gov, by this date.
January 19, 2021   Video Deposition Designations due. Each party who proposes to
                   offer a deposition by video shall serve on all other parties a
                   disclosure identifying the line and page numbers to be offered. All
                   other parties will have seven calendar days to serve a response with
                   any objections and requesting cross examination line and page
                   numbers to be included. Counsel must consult on any objections
                   and only those that cannot be resolved shall be presented to the
                   court. The party who filed the initial Video Deposition Designation
                   is responsible for preparation of the final edited video in
                   accordance with all parties’ designations and the court’s rulings on
                   objections.
February 2, 2021   Responses to Motions in limine due.

                   File objections to witnesses, depositions extracts, and exhibits,
                   listed in pre-trial order. This does not extend the deadline to object
                   to expert witnesses. If numerous objections are filed, the court may
                   set a hearing prior to docket call.

                   File Proposed Jury Instructions and Form of Verdict (or Proposed
                   Findings of Fact and Conclusions of Law).
